Stow, C. J.
This was a suit upon a promissory note admitted to have been made by Benaway, the defendant below. The defense was a former recoveiy. In support of his plea, the defendant called as a witness William F. Tompkins, who testified that previous to the commencement of this suit a cause was tried before him, as a justice of the peace, between these parties, in which Bend “ put the note hi evidence as an offset, and such an adjudication was therein had, that judgment was rendered and declared in court for the defendant, for about the sum of fourteen dollars ; that he, the justice, never made any entry of the judgment in his docket, but at the time of the rendition of the judgment made a minute of *453the amount on a piece of paper, and, being himself unwell, delivered, as he supposed, the minute to one Prichard to make the record on the docket; that since that time he had not seen the minute, though he had searched for it.” This testimony was objected to, and finally ruled out by the circuit judge, on the ground that the judgment could be proved only by the docket, or a transcript of it.
Though the amount in controversy is veiy small, the principle involved in this case is of considerable moment, and it is important that it should be settled; and hence we have given the subject the most careful attention, and examined critically all the numerous authorities to which we have been referred, and the result of our investigation is, that the circuit judge decided correctly, and that the judgment should be affirmed.
The books — that is, the American state reports — are full of cases growing out of justices’ judgments, and the questions which they have occasioned — What is a justice’s judgment ? when and how is it rendered, and how can it be proved ?— are almost innumerable; while the responses of the courts have become, in a measure, oracular, from their never-ending contradictions. And yet it is singular that amid all this confusion and looseness no one case has been found where effect has been given to a justice’s judgment never actually entered. Judgments recorded long after the expiration of the time provided by the statute, even years after the justice had gone out of office, and those written on loose sheets of paper have been held valid; but some record, the docket or other written evidence, has in all instances, as far as I can discover, been held indispensable to their authentication. We think it would be unsafe and unwarranted in us to dispense with this proof, certainly not in the case before us. The justice no doubt made a decision, but by his negligence in not entering it in his docket, and by the negligence of the party who desires to avail himself of it in not procuring it to be so entered, there is no legal evidence of its existence as a judgment; nor does any such *454state of things appear as to dispense with this proof. The accident that the magistrate happened at the time to be unwell, and gave his memorandum to his clerk, is no excuse for not having the judgment docketed afterwards.
Judgment affirmed.